Title: Articles of Agreement with David Hall, 1 January 1748
From: Franklin, Benjamin,Hall, David
To: 


Strahan sent David Hall to Franklin in 1744, where, as journeyman, he proved to be so skillful, so industrious, discreet, and honest, that Franklin arranged to set him up in the West Indies. This project was abandoned, however, and Hall became Franklin’s foreman instead. By the summer of 1747 Franklin had decided to withdraw from the business and make Hall a partner in the shop, a successful and profitable venture for both men. Hall conducted the enterprise, Franklin wrote Strahan, Feb. 4, 1751, “perfectly to my Satisfaction”; his payments to Franklin during the first nine years of the partnership amounted to £6056 5s. 3¾d., or an average of £673 a year. Isaiah Thomas wrote: “Had he [Hall] not been connected with Franklin, he might have been a formidable rival to him in the business of printing and bookselling.”
 
[January 1, 1748, n.s.]
Articles of Agreement, indented and made the First Day of January in the Year of our Lord, One Thousand Seven Hundred and Forty Seven between Benjamin Franklin, of the City of Philadelphia, in the Province of Pennsylvania, Printer, of the one Part, and David Hall, of the same Place, Printer, of the other Part: Whereas the said Benjamin Franklin and David Hall have determined to enter into a Copartnership for the carrying on the Business of Printing in the City aforesaid, It is therefore covenanted, granted and agreed, by and between the said Parties to these Presents; and the said Benjamin Franklin and David Hall do each of them covenant and mutually agree each with the other of them, and to and with the Heirs, Executors and Administrators, of the other of them, in Manner following; that is to say,
That they the said Benjamin Franklin and David Hall shall be Partners in carrying on the Trade and Business of Printing in Philadelphia aforesaid, for and during the Term of Eighteen Years, if they the said Benjamin and David shall so long live, to commence the Twenty first Day of January One Thousand Seven Hundred and Forty Seven, on or before which Day the Printing Presses, Types and Materials, now commonly used by the said Benjamin Franklin, shall be put into the Hands, and under the Care of the said David Hall. That the Business, and working Part of Printing, and of disposing of the Work printed, and of receiving and collecting the Money thence becoming due, shall be under the Care, Management and Direction of, and performed by the said David Hall, or at his Expence. That all Charges for Paper, Ink, Balls, Tympans, Wool, Oil, and other Things necessary to Printing, together with the Charge of all common and necessary Repairs of the Press and its Appurtenances; and also the Charge of Rent for so much Room as is necessary to be used in the Management of the Business of Printing aforesaid, shall be divided into two equal Parts, one of which said Parts shall be defrayed by, and paid as due from the said David Hall, and the other Part shall be defrayed, and allowed to be paid as due from the said Benjamin Franklin, and deducted out of the Income next herein after mentioned. That all Money received, or to be received for Printing, or for any thing done, or to be done relating to the Business of Printing aforesaid, by the said David Hall, either as Gratuity, Premium, Reward, or Salary, from the Government, or from others, shall be divided into two equal Parts, one of which said Parts the said David Hall shall have for his Care, Management and Performance aforesaid, and the said Benjamin Franklin shall have the remaining Part thereof. That for the regular transacting the Affairs in Copartnership aforesaid, the said David Hall shall keep fair and exact Books of Accounts, of and concerning all Work done and delivered or sold by him, and of all his Receipts and Disbursements relating to the Business of Printing in Copartnership aforesaid, with the Day, Month and Year, of each Entry, and submit the same to the View of the said Benjamin Franklin, his lawful Attorney, Executors and Administrators, as often as thereunto required. And that all the Accounts of the Copartners in Copartnership aforesaid, shall be drawn out fair, and communicated to each other, and settled once a Month, to wit, on the first Monday of each Month during the Copartnership aforesaid, or oftener, if either of them the said Copartners shall require it. And that upon such Settlement, the said David Hall shall pay the Part by this Agreement belonging to the said Benjamin Franklin, unto him the said Benjamin, or, in case of his Absence, or Death, the Accounts shall be settled with, and the Money paid to his lawful Attorney, or to his Executors, Administrators or Assigns. That the said David Hall shall not work with any other Printing Presses, Types or Materials, than those belonging to the said Benjamin Franklin, nor follow any other Business but Printing, during the Continuance of the Copartnership aforesaid, occasional buying and selling in the Stationary and Bookselling Way excepted. Nor shall the said Benjamin Franklin, during the Continuance of the Copartnership aforesaid, work with, or be concerned in the working with any other Types and Materials in this Place, than those by this Agreement to be put into the Hands of the said David Hall, so as to perform, or cause to be performed, any Piece of Printing in another Printing-house, which the said David Hall could perform with the abovesaid Types and Materials, without acquainting the said David Hall with the Intention of doing such Piece of Printing-work, and admitting him to be an equal Sharer therein, if he shall be so disposed. That the Loss by bad Debts shall be divided and sustained by both Parties in the same Proportion as the Money ought to have been divided by this Agreement, if it had been received. That the said Benjamin Franklin, or his legal Representative, shall, during the Copartnership aforesaid, have free Ingress and Egress in the Printing-house by this Agreement to be managed by the said David Hall, that it may be seen how the Business is carried on, and what Care is taken of the Materials, Utensils, &c. And if any thing is observed that may be prejudicial to the Interest of the said Benjamin Franklin in particular, or to the Interest of the Partnership in general, the same, on Notice thereof being given to the said David Hall, shall be amended, guarded against, removed or altered, to the Satisfaction of the said Benjamin Franklin, or of his Representative, as aforesaid. And before any Piece of Work of great Importance, either on account of its Cost or Consequence, be enterd upon and begun, the Advice and Consent of the said Benjamin Franklin, or his Representative, shall be asked and obtained by the said David Hall. That neither of the said Parties shall reap any Benefit or Advantage by Survivorship, if the other of them shall depart this Life before the Expiration of the said Term of Eighteen Years; but that if the said David Hall shall depart this Life before the Expiration of the said Term, his Executors or Administrators shall provide a skilful and suitable Person, to the Satisfaction of the said Benjamin Franklin, to continue and carry on the Business aforesaid, and perform all the Parts of this Agreement undertaken by the said David Hall, or deliver up the Presses, Types, and all other Materials of Printing, which have been or shall be provided by the said Benjamin Franklin, or at his Charge, to the said Benjamin, his certain Attorney, Executors or Administrators, upon Demand, in good Order and Condition, allowing for the usual Wear and Decay of such Things; as also the Share of Money, Effects and Debts, belonging to the said Benjamin by this Agreement. And if the said Benjamin Franklin shall depart this Life before the Expiration of the Term of Copartnership aforesaid, the said David Hall shall continue the Business nevertheless, paying the Part by this Agreement belonging to the said Benjamin Franklin, unto the Executors, Administrators or Assigns, of the said Benjamin, they performing all Parts of this Agreement to the said David, which the said Benjamin ought to have done if he had lived. And at the Expiration of the Term of Eighteen Years aforesaid, the said David Hall shall have the Preference of purchasing the said Printing-Presses, Types and Materials, (if he shall be so disposed, and shall have given Notice of such his Intention in Writing under his Hand at least Twelve Months before, to the said Benjamin Franklin, his Executors or Administrators) at their present Value, allowing for the Wear thereof what shall be judged a reasonable Abatement, considering the Time they shall have been used: But if the said David Hall shall not be inclined to purchase the same, or shall not have given Notice as aforesaid, then he shall at the Expiration of the Term aforesaid, deliver or cause to be delivered the said Printing Presses, Types and Materials, to the said Benjamin Franklin, his Heirs, Executors or Administrators; together with all such Books of Accounts, Papers, Memorandums, and Writings whatsoever, or authentic Copies of the same, as shall be necessary or useful to the said Benjamin Franklin, his Executors or Administrators, for the recovering or securing his or their Right or Interest in any Affair relating to this Partnership, or to continuing and carrying on the Business aforesaid. And if any unusual Damage, by bad Usage or Negligence, shall have happened to the Printing-Presses, Types or Materials aforesaid, the said David Hall shall make it good: But if the Damage be occasioned by some unavoidable Accident, the Loss shall be divided and sustained by both Parties, in the same Manner as the Loss by bad Debts is by this Agreement to be divided and sustained. In Witness whereof, the Parties to these Presents have interchangeably set their Hands and Seals hereunto. Dated the Day and Year first above written.
David Hall
Signed Sealed and Deliver’d in Presence of Joseph Kent Thomas Smith
 
Memorandum the fourteenth Day of February Ao. Di. 1757 Before me Charles Brockden Esqr. One of the Justices of the Peace &c. the within named David Hall acknowledged this Writing, or Articles of Agreement indented, to be his Deed and desired that the same might be Recorded as his Deed. In Witness whereof I have hereunto set my Hand and Seal the Day and Year abovesaid.
C Brockden

 

   
      [Seal]
   Recorded in the Office for Recording of Deeds for the City and County of Philadelphia in Book H Vol. 7. page 421 &ca. the 17th Day of February Ao. Di. 1757. As Witnesseth my Hand and Seal of my Office.
C Brockden
 
  Endorsed: Articles of Agreemt B F and D Hall     Ackd. 14 Feb. 57 C B
